Case 1:20-mj-00084-TCB-LO Document 31 Filed 05/08/20 Page 1 of 2 PageID# 208



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

 UNITED STATES OF AMERICA

        v.                                              Case No. 1:20-mj-84

 JOHN CAMERON DENTON,

        Defendant.


            JOINT MOTION FOR ENTRY OF A STIPULATED PROTECTIVE ORDER

       The United States of America, by and through G. Zachary Terwilliger, U.S. Attorney,

Carina A. Cuellar, Assistant U.S. Attorney, and the defendant, by his undersigned counsel,

respectfully move this Court for entry of the attached stipulated Protective Order, pursuant to

Federal Rule of Criminal Procedure 16(d)(1), Federal Rule of Evidence 502(d), and Title 18,

U.S. Code, Section 3771(a)(8). In support thereof, the parties state as follows:

       1.      During the course of the investigation, the United States has gathered or generated

a number of documents, including electronic records. These documents and electronic records

include, but are not limited to, business records and law enforcement investigative reports.

       2.      Some of these documents and records contain the confidential information and/or

personal identifiers of individuals who allegedly purchased controlled substances from the

defendant and his co-conspirator.

       3.      The United States intends to produce these documents and electronic records, in

accordance with the Federal Rules of Criminal Procedure, relevant case law, and any discovery

order that is entered in this matter. Yet, the need to produce much of the data in its original

format makes it infeasible to make redactions.
Case 1:20-mj-00084-TCB-LO Document 31 Filed 05/08/20 Page 2 of 2 PageID# 209



       4.      Accordingly, the proposed Protective Order regulates discovery in this case by

restricting the use and dissemination of documents and electronic records obtained through

discovery. In sum, the proposed Protective Order prohibits the dissemination of these documents

and electronic records and the information contained therein to third parties, other than as

necessary for the defendant’s investigation of the allegations and the preparation of the

defendant’s defense. In addition, the proposed Protective Order prohibits the defendant from

reviewing any Protected Documents outside of the presence of certain designated individuals.

       5.      The defendant and his counsel have reviewed this Motion and the Protective

Order, and have agreed to its terms.

       WHEREFORE, the undersigned respectfully request that the Court enter the proposed

Protective Order.

We ask for this:                                             G. Zachary Terwilliger
                                                             United States Attorney


/s/ Andrew Stewart                                   By:     /s/ Carina A. Cuellar
Andrew Stewart, Esq.                                         Carina A. Cuellar
Counsel for Defendant                                        Assistant United States Attorney




                                                 2
